Name: Commission Regulation (EEC) No 1443/91 of 30 May 1991 fixing for the period 11 to 16 June 1991 the maximum levels of the withdrawal price for tomatoes grown under glass
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 137/34 Official Journal of the European Communities 31 . 5 . 91 COMMISSION REGULATION (EEC) No 1443/91 of 30 May 1991 fixing for the period 11 to 16 June 1991 the maximum levels of the withdrawal price for tomatoes grown under glass constituted on 31 December 1985 to produce a difference equal to that existing between the basic and buying-in prices applicable therein and those applicable in Spain and Portugal for the 1991 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular the last subparagraph of Article 18 ( 1 ) thereof, Whereas the market in tomatoes grown under glass has different characteristics from those of the market in open-grown tomatoes ; whereas tomatoes grown under glass are mainly 'Extra' class and class I products, the prices for which are considerably higher than those for open-grown products ; Whereas, in order to provide more effective support for the market in tomatoes grown under glass, producers' organizations or associations of such organizations should be allowed to fix their withdrawal price at a level higher than the Community withdrawal price ; whereas, in accor ­ dance with the last subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1035/72, it appears that the maximum level of the withdrawal price for these products in the Community as constituted on 31 December 1985 can justifiably be fixed by applying to the prices fixed for the 1990 marketing year a variation of the same order as that applied by the Council when fixing the basic and buying-in prices for tomatoes for the period 11 to 16 June 1991 ; Whereas a maximum withdrawal price must be fixed for Spain and Portugal for tomatoes grown under glass for the 1991 marketing year ; whereas this maximum price can justifiably be fixed at 64,4 % and 82,1 % respectively of the maximum price applicable in the Community as HAS ADOPTED THIS REGULATION : Article 1 For the period 11 to 16 June 1991 , producers' organiza ­ tions or associations of such organizations "may fix with ­ drawal prices not exceeding the following maxima, in ecus per 100 kilograms net, for tomatoes grown under glass :  in Spain : ECU 19,46,  in Portugal : ECU 24,80,  in the other Member States : ECU 0,21 . Article 2 The producers' organizations shall supply the following information to the national authorities, who shall commu ­ nicate it to the Commission :  the period during which the withdrawal prices are applicable,  the levels of the withdrawal prices proposed and applied . Article 3 This Regulation shall enter into froce on 11 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 375, 31 . 12. 1990, p. 17.